                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No.:      CV 18-08864-VAP (RAO)                              Date:    June 5, 2019
 Title:         Western Bowl v. Signtronix, et al.



 Present:          The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

                Donnamarie Luengo
                  Deputy Clerk                              Court Reporter / Recorder

  Attorneys Present for Judgment Creditor:           Attorneys Present for Judgment Debtor(s):

                  James R. Selth                                   Robert P. Goe

Proceedings:            ORDER TO SHOW CAUSE

       The case was called and counsel for Judgment Creditor Western Bowl (“Judgment
Creditor”) and Judgment Debtor Signtronix (“Judgment Debtor”) entered their appearances. No
representative for Judgment Debtor appeared. Proof of service on the Judgment Debtor was
lodged with the Court (ECF 18), and Counsel for Judgment Debtor stated that the representative
for Judgment Debtor could appear in court for a continued judgment debtor examination on June
26, 2019.

        In light of Judgment Debtor’s representative’s failure to appear for today’s hearing,
IT IS HEREBY ORDERED that the Judgment Debtor’s representative is to show cause at
a hearing on Wednesday, June 26, 2019, at 10 a.m. in Courtroom 590, 255 E. Temple
Street, Roybal Federal Building and Courthouse, Los Angeles, California, as to why he/she
should not be held in contempt of court for failing to appear at today’s hearing.


       IT IS SO ORDERED.




                                                                                           :
                                                               Initials of Preparer        dl




CV-90 (05/15)                        CIVIL MINUTES - GENERAL                            Page 1 of 1
